DETAILED ACTION
	Claims 1-2, 6-9 and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  “…tubing within the wellbore…” should read as “…a tubing within the wellbore…”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “…wherein an extrusion gap between the cylindrical outer surface of the mandrel body and the wellbore casing is reduced upon activation of the continuous backup ring” should read as “…wherein an extrusion gap between the cylindrical outer surface of the mandrel body and [[the]] a wellbore casing is reduced upon activation of the continuous backup ring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1, 6, 8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (US Publication 2012/0205872 A1; hereinafter “Reinhardt”) in view of Danhash (US Publication 2012/0030917 A1; hereinafter “Danhash”).

	In regards to claim 1, Reinhardt discloses: A closed gland sealing system (as shown in at least figures 1-10), comprising: 
	a mandrel body (at least 100) having a cylindrical outer surface (of at least 100), wherein a seal mandrel portion (portion as shown in at least figures 5-6) of the mandrel body comprises a closed gland groove (at least 140) comprising an annular recess (annular recess comprising at least 135, 155, 160) formed in the mandrel body and extending radially around the cylindrical outer surface (as shown in at least figures 2-10), the closed gland groove comprising a fixed back slope (at least 140A) and a wall (at least 140C) that are both monolithic with the mandrel body and form the annular recess (as shown in light of the cross-hatching of at least 110); 
	a sealing element (at least 135) positioned in, axially retained by, and extending radially around the closed gland groove (as shown in at least figures 2-10); and 
	a continuous backup ring (at least 155, 160) positioned proximate the sealing element in the closed gland groove (as shown in at least figures 2-10), the continuous backup ring to be seated within the closed gland groove (as shown in at least figures 2-10), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in light of the transitioning from at least figure 5 to figure 6; the reference element 195 in figure 5 with respect to the most radially outwardly point of at least 100 introduces that the elements 155, 160 “ride” along the back slope as the continuous backup ring during expansion, in which the expanded state is shown in at least figure 6).
	However, Reinhardt appears to be silent in regards to: the continuous backup ring swaged into position by reducing a diameter.
	Nonetheless, the teachings of Danhash for coupling tubulars via swaging. Danhash discloses: the continuous backup ring swaged into position by reducing a diameter (at least abstract and paragraph [0020 and 0026] introduces “Pressure introduced through hose assembly 11 and port 21 acts against ram 50 and moves piston 30 axially toward the plug end of housing 20, thereby compressing spring 43 and moving swaging ring 15 over sleeve 14 and swaging ring 15 over tube 13, as shown in FIG. 4B”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Reinhardt to include for the continuous backup ring swaged into position by reducing a diameter taught by Danhash via a swaging device as taught by Danhash in light of simple substitution of a known way of coupling ring(s) to a tubing string since Danhash expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 6, Reinhardt further discloses: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases (at least paragraphs [0033-0034] introduces “the side 140A has an angle (see FIG. 5) of approximately 100 degrees prior to expansion, and side 140A has an angle (see FIG. 6) between about 94 degrees and about 98 degrees after expansion of the seal assembly 150”; in the absence of more specific details, Examiner notes that the variable rate of expansion can be controlled by a user, in which the ring has the capability of achieving the functionality).

	In regards to claim 8, Reinhardt discloses: A system for use in a wellbore (at least abstract, paragraph [0031] and figures 1 introduces an “extrusion-resistant seals for an expandable tubular assembly”; “…the liner assembly 110 is lowered into the wellbore 65 by a running tool disposed at the lower end of a work string 70”), comprising: 
	a seal bore within the wellbore (as disclosed in at least paragraphs [0031-0033, 0067-0074] and figures 1 and 16-17); 
	a tubing (at least 510) within the wellbore (as disclosed in at least paragraphs [0031-0033, 0067-0074] and figures 1 and 16-17); and 
	a closed gland sealing system (as shown in at least figures 1-10) deployed along the tubing (as shown in at least figures 1 and 16-17), wherein the closed gland sealing system includes: 
	a mandrel body (at least 100) having a cylindrical outer surface (of at least 100), wherein a seal mandrel portion (portion as shown in at least figures 5-6) of the mandrel body comprises a closed gland groove (at least 140) comprising an annular recess (annular recess comprising at least 135, 155, 160) formed in the mandrel body and extending radially around the cylindrical outer surface (as shown in at least figures 2-10), the closed gland groove comprising a fixed back slope (at least 140A) and a wall (at least 140C) that are both monolithic with the mandrel body and form the annular recess (as shown in light of the cross-hatching of at least 110); 
	a sealing element (at least 135) positioned in axially retained by, and extending radially around the closed gland groove (as shown in at least figures 2-10); and 
	a continuous backup ring (at least 155, 160) positioned proximate the sealing element in the closed gland groove (as shown in at least figures 2-10), the continuous backup ring to be seated within the closed gland groove (as shown in at least figures 2-10), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in light of the transitioning from at least figure 5 to figure 6; the reference element 195 in figure 5 with respect to the most radially outwardly point of at least 100 introduces that the elements 155, 160 “ride” along the back slope as the continuous backup ring during expansion, in which the expanded state is shown in at least figure 6).
	However, Reinhardt appears to be silent in regards to: the continuous backup ring swaged into position by reducing a diameter.
	Nonetheless, the teachings of Danhash for coupling tubulars via swaging. Danhash discloses: the continuous backup ring swaged into position by reducing a diameter (at least abstract and paragraph [0020 and 0026] introduces “Pressure introduced through hose assembly 11 and port 21 acts against ram 50 and moves piston 30 axially toward the plug end of housing 20, thereby compressing spring 43 and moving swaging ring 15 over sleeve 14 and swaging ring 15 over tube 13, as shown in FIG. 4B”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Reinhardt to include for the continuous backup ring swaged into position by reducing a diameter taught by Danhash via a swaging device as taught by Danhash in light of simple substitution of a known way of coupling ring(s) to a tubing string since Danhash expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 13, Reinhardt further discloses: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases (at least paragraphs [0033-0034] introduces “the side 140A has an angle (see FIG. 5) of approximately 100 degrees prior to expansion, and side 140A has an angle (see FIG. 6) between about 94 degrees and about 98 degrees after expansion of the seal assembly 150”; in the absence of more specific details, Examiner notes that the variable rate of expansion can be controlled by a user, in which the ring has the capability of achieving the functionality).

	In regards to claim 14, Reinhardt further discloses: wherein an extrusion gap between the cylindrical outer surface of the mandrel body and a wellbore casing (at least 80) is reduced upon activation of the continuous backup ring (as shown in at least the transitioning from figure 16 to figure 17; see at least paragraphs [0031-0033, 0067-0074]).

	In regards to claim 15, Reinhardt further discloses: wherein the continuous backup ring expands in response to a setting force transferred to the continuous backup ring from the sealing element (as shown in at least the transitioning from figure 16 to figure 17; see at least paragraphs [0031-0033, 0067-0074]).

	In regards to claim 16, Reinhardt discloses: A method (as disclosed in at least abstract), comprising: 
	deploying a closed gland sealing system (as shown in at least figures 1-10) along a production tubing (at least 510) within a wellbore that is encased with wellbore casing (at least 80; as disclosed in at least paragraphs [0031-0033, 0067-0074] and figures 1 and 16-17), wherein the closed gland sealing system includes: 
	a mandrel body (at least 100) having a cylindrical outer surface (of at least 100), wherein a seal mandrel portion (portion as shown in at least figures 5-6) of the mandrel body comprises a closed gland groove (at least 140) comprising an annular recess (annular recess comprising at least 135, 155, 160) formed in the mandrel body and extending radially around the cylindrical outer surface (as shown in at least figures 2-10), the closed gland groove comprising a fixed back slope (at least 140A) and a wall (at least 140C) that are both monolithic with the mandrel body and form the annular recess (as shown in light of the cross-hatching of at least 110); 
	a sealing element (at least 135) positioned in, and axially retained by, and extending radially around the closed gland groove (as shown in at least figures 2-10); and 
	a continuous backup ring (at least 155, 160) positioned proximate the sealing element in the closed gland groove (as shown in at least figures 2-10), the continuous backup ring to be seated within the closed gland groove (as shown in at least figures 2-10), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in light of the transitioning from at least figure 5 to figure 6; the reference element 195 in figure 5 with respect to the most radially outwardly point of at least 100 introduces that the elements 155, 160 “ride” along the back slope as the continuous backup ring during expansion, in which the expanded state is shown in at least figure 6); and
	activating the continuous backup ring to reduce an extrusion gap between the cylindrical outer surface of the mandrel body and a seal bore (as shown in at least the transitioning from figure 16 to figure 17; see at least paragraphs [0031-0033, 0067-0074]).
	However, Reinhardt appears to be silent in regards to: the continuous backup ring swaged into position by reducing a diameter.
	Nonetheless, the teachings of Danhash for coupling tubulars via swaging. Danhash discloses: the continuous backup ring swaged into position by reducing a diameter (at least abstract and paragraph [0020 and 0026] introduces “Pressure introduced through hose assembly 11 and port 21 acts against ram 50 and moves piston 30 axially toward the plug end of housing 20, thereby compressing spring 43 and moving swaging ring 15 over sleeve 14 and swaging ring 15 over tube 13, as shown in FIG. 4B”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Reinhardt to include for the continuous backup ring swaged into position by reducing a diameter taught by Danhash via a swaging device as taught by Danhash in light of simple substitution of a known way of coupling ring(s) to a tubing string since Danhash expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 17, Reinhardt further discloses: wherein activating the continuous backup ring comprises transferring a setting force from the sealing element to the continuous backup ring (as shown in at least the transitioning from figure 16 to figure 17; see at least paragraphs [0031-0033, 0067-0074]).

	In regards to claim 18, Reinhardt further discloses: wherein activating the continuous backup ring comprises increasing pressure forces experienced by the sealing element and the continuous backup ring (as shown in at least the transitioning from figure 16 to figure 17; see at least paragraphs [0031-0033, 0067-0074]).

	

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Reinhardt et al. (US Publication 2012/0205872 A1; hereinafter “Reinhardt”) in view of Danhash (US Publication 2012/0030917 A1; hereinafter “Danhash”) with the teachings of Starr et al. (US Publication 2005/0173126 A1; hereinafter “Starr”).

	In regards to claim 2, Reinhardt in view of Danhash discloses claim 1 above.
	However, Reinhardt in view of Danhash appear to be silent in regards to: wherein the continuous backup ring comprises a continuous metal backup ring.
	Nonetheless, Starr introduces for anti-extrusion elements securing downhole tool seal(s). Starr discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraph [0024-0027] and figures 1-3 introduces “The retaining rings 56 may be a flexible, rubber or other suitable o- ring, a flexible metal or other band, a garder or other suitable spring”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Reinhardt in view of Danhash to include for the continuous backup ring comprises a continuous metal backup ring taught by Starr to allow for selectively expanding downhole devices that prevent or control the flow of fluids from one zone of the wellbore to another (at least paragraph [0002]). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	In regards to claim 9, Reinhardt in view of Danhash discloses claim 1 above.
	However, Reinhardt in view of Danhash appear to be silent in regards to: wherein the continuous backup ring comprises a continuous metal backup ring.
	Nonetheless, Starr introduces for anti-extrusion elements securing downhole tool seal(s). Starr discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraph [0024-0027] and figures 1-3 introduces “The retaining rings 56 may be a flexible, rubber or other suitable o- ring, a flexible metal or other band, a garder or other suitable spring”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Reinhardt in view of Danhash to include for the continuous backup ring comprises a continuous metal backup ring taught by Starr to allow for selectively expanding downhole devices that prevent or control the flow of fluids from one zone of the wellbore to another (at least paragraph [0002]). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (US Publication 2012/0205872 A1; hereinafter “Reinhardt”) in view of Danhash (US Publication 2012/0030917 A1; hereinafter “Danhash”) with the teachings of Wyatt (US Patent 6,044,908; herein “Wyatt”).

	In regards to claim 7, Reinhardt in view of Danhash discloses claim 1 above.
However, Reinhardt in view of Danhash appear to be silent in regards to: wherein the seal mandrel portion further comprises a thermal expansion recess that extends radially around the seal mandrel portion.
Nonetheless, Wyatt introduces a downhole seal assembly. Wyatt discloses: wherein the seal mandrel portion (at least 64) further comprises a thermal expansion that extends radially around the seal mandrel portion (at least column 5, line 65- column 6, line 40 introduces “It can be seen, for example, with reference to FIG. 1d, that the axial length of the body 82 of seal member 64 is substantially the same as the axial width of the groove 62 in which it is received, allowance being made for thermal expansion such that the axial width of groove 62 is slightly greater than that of the axial length of seal member 64 between faces 88 and 90”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Reinhardt in view of Danhash to include for the seal mandrel portion to comprise a thermal expansion recess that extends radially around the seal mandrel portion taught by Wyatt in light of simple substitution of a known way of expanding seal ring(s) downhole to a tubing string since Wyatt expressly teaches that thermally expanding seal ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-9 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/           Patent Examiner, Art Unit 3676                                                                                                                                                                                             
/ROBERT E FULLER/           Primary Examiner, Art Unit 3676